[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON PLAINTIFF'S OBJECTION TO REQUEST TO REVISE  FILED BY DEFENDANT ANITA VARUNES
The court issues the following rulings on the plaintiff's objections to the defendant's request to revise filed on June 27, 2001 (the request to revise is document #114 and the objection is document #119).
The plaintiff's objections to the following numbered requests to admit are sustained: 1, 2, 7, 8, 9, 10, 12, 13, 15 (except that the plaintiff shall revise the allegations to correct sentence construction or grammatical errors, if any, so that the claim is clear and unambiguous), 18, 20, and 21. CT Page 12957
The plaintiff's objections to the following numbered requests to revise are overruled and the plaintiff shall file a substitute pleading in compliance with this ruling within 15 days: 3, 4, 5, 6 (and the allegation of paragraph 8(e) of the complaint is ordered deleted), 11 (in that the plaintiff shall provide greater specificity, about what contact or communication was improper and when these actions occurred; and what activities were engaged in that gave an unfair advantage at trial, operated to influence the presiding judge and denied plaintiff due process, and when all these alleged acts took place), 14, 16, 17 and 19.
So ordered the 12th day of September 2001.
STEVENS, J.